      Case 1:18-cv-03444-MKV Document 157 Filed 04/15/20 Page 1 of 2
                                                        USDC SDNY
                                                        DOCUMENT
                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                            DOC #:
SOUTHERN DISTRICT OF NEW YORK                           DATE FILED: 4/15/2020


 ADVANCE TRUST & LIFE ESCROW
 SERVICES, LTA AS NOMINEE OF LIFE
 PARTNERS POSITION HOLDER TRUST,
 and JAMES KENNEY, on behalf of
 themselves and all others similarly situated,                  No. 18-cv-3444 (MKV)
                                                                       ORDER
                                Plaintiffs,

         -v-

 PHL VARIABLE LIFE INSURANCE
 COMPANY,

                                Defendant.


MARY KAY VYSKOCIL, District Judge:

       The Court is in receipt of the parties’ letters regarding Plaintiffs’ request for a pre-motion

conference on their contemplated motion to compel third-party actual consultant Milliman, Inc.

to produce documents withheld as privileged [ECF #144, 146, 149, 151, 153]. Having carefully

reviewed the arguments set forth in the parties’ letters, the Court finds that a pre-motion

conference is not necessary and would not assist the Court in resolving Plaintiffs’ contemplated

motion. Accordingly, IT IS HEREBY ORDERED that Plaintiffs may file their motion to compel

no later than May 14, 2020. Defendant shall respond by June 15, 2020, and Plaintiffs shall reply

by June 29, 2020.

       The Court is also in receipt of Plaintiffs’ letters [ECF #143, 150] seeking leave to file

under seal or in redacted form the following documents:

           •   A privilege log produced by Milliman on November 27, 2019;

           •   A redaction log produced by Milliman on December 4, 2019;



                                                 1
         Case 1:18-cv-03444-MKV Document 157 Filed 04/15/20 Page 2 of 2



           •   A privilege log produced by Milliman on July 9, 2019;

           •   A redaction log produced by Milliman on February 28, 2020;

           •   An email produced in this case by Milliman with Bates numbers MI_ADV

               008261–62;

           •   An engagement letter produced by Milliman with Bates numbers MI_ADV

               010060–70;

           •   Defendant’s responses to Plaintiffs’ second set of interrogatories;

           •   Plaintiffs’ February 20, 2020 letter requesting a pre-motion conference;

           •   Plaintiffs’ March 6, 2020 reply letter;

           •   An email chain exchanged between Defendant’s and Plaintiffs’ counsel between

               October 8, 2019 and January 24, 20202; and

           •   An email chain exchanged between Milliman’s and Plaintiffs’ counsel between

               June 13, 2019 and July 10, 2019.

These documents contain information designated by one or more of the parties as confidential

under the terms of the Protective Order and Confidentiality Agreement [ECF #64] that governs

the handling of confidential material in this case. Accordingly, Plaintiffs’ request to file under

seal or in redacted form the documents listed above is GRANTED.


       SO ORDERED
                                                         ____________________________________
       Dated: April 15, 2020                             MARY KAY VYSKOCIL
              New York, New York                         UNITED STATES DISTRICT JUDGE




                                                  2
